Citation Nr: 0936068	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
and to include as secondary to a service-connected right 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from February 
1, 1976, to February 23, 1976.  She had no additional active 
duty, active duty for training, or inactive duty for 
training.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied a claim of entitlement to 
service connection for major depressive disorder with panic 
disorder.  In July 2008, the Veteran and her spouse testified 
before the Board at a hearing that was held in Washington, 
D.C.  In January 2009, the Board remanded this matter for 
further development.

The Board notes that the issue on appeal was certified to the 
Board as entitlement to service connection for a major 
depressive disorder.  However, as the record also reflects a 
diagnosis of PTSD, the Board finds that the issue is more 
appropriately characterized as captioned above.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
August 2006 notice discussed the requirements to substantiate 
a claim for service connection for PTSD due to personal 
trauma, but did not address the Veteran's claim for service 
connection for an acquired psychiatric disability, to include 
as secondary to a service-connected right shoulder 
disability, on a direct, presumptive, or secondary basis, or 
what evidentiary burdens she must overcome with respect to 
that claim.  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the question at issue.

The Veteran contends that she has an acquired psychiatric 
disorder, to include PTSD, as a result of an assault she 
experienced while on active duty for training.  
Alternatively, the Veteran contends that the assault 
aggravated a pre-existing psychiatric disorder.  While she 
does not specifically allege that her psychiatric disability 
is related to her service-connected right shoulder 
disability, the record includes a private opinion that 
relates depression to chronic pain.

A review of the Veteran's service treatment records reflects 
that on examination in June 1975, prior to enlistment in the 
Reserves, the Veteran complained of frequent trouble 
sleeping, depression, excessive worry, and nervous trouble.  
Psychiatric examination revealed "some immaturity."  It was 
noted that the Veteran had trouble with anxiety but it was 
felt that she would adjust.

The Veteran's service records do not corroborate her account 
of an assault.  In July 2008 testimony before the Board, the 
Veteran stated that she had informed her drill sergeant and 
captain of the assault the morning after the assault 
occurred.  She reportedly was instructed by her captain to 
"keep her mouth shut."

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).

While the Veteran's service records do not corroborate the 
account of the assault, they do include a February 9, 1976, 
notation indicating that the Veteran reported to the troop 
medical clinic stating that she had an appointment with the 
chaplain and that she could not wait.  It is not clear from 
the record, however, what the Veteran intended to discuss 
with the chaplain.

In July 2008 testimony before the Board, the Veteran offered 
additional statements in support of her account of the 
assault.  She stated that she was impregnated as a result of 
the assault.  As proof of this, she stated that she had not 
had sexual intercourse with anyone aside from the assailant, 
and that the premature stillborn birth of her child in August 
1976 child coincided with the time of the assault.  As 
further proof that she had not had sexual intercourse with 
anyone else, she stated that she had consented to receiving 
the rubella vaccination on February 18, 1976, which required 
her declaration that she was not currently pregnant, nor 
would she become so for at least two months, as the 
vaccination was known to cause fetal harm.  She also stated, 
and her husband corroborated in his testimony, that she had 
told her husband of the assault shortly after her release 
from active duty for training.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault 
occurred38 C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 
Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).  
As it was unclear to the Board whether the testimony and 
evidence in the service treatment records is sufficient to 
indicate that a personal assault occurred and because the 
record reflects that the Veteran's currently diagnosed 
psychiatric problems may be related in part to her right 
shoulder disability, in January 2009 the Board remanded the 
claim for an examination and opinion.  In addition, post-
service private treatment records include a March 1995 
opinion that relates the Veteran's depression to chronic 
pain.

Pursuant to the Board's January 2009 remand, the Veteran was 
afforded a VA examination in May 2009, at which time she was 
diagnosed with PTSD related to military sexual trauma during 
service and an alleged resulting pregnancy, premature 
delivery, and death of the Veteran's child one hour later.  
However, the examiner did not provide a rationale for 
determining that the Veteran's PTSD was related to her 
service or to explain what factors in the history 
corroborated the Veteran's account of the alleged assault.  
In addition, as the RO failed to identify for the examiner 
any stressor or stressors that were established by the record 
prior to the VA examination as requested by the Board, the 
examiner apparently based the opinion solely on the history 
provided by the Veteran.  That opinion is accordingly 
inadequate for rating purposes.  A remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As it remains unclear to the Board whether 
the Veteran's psychiatric disability, including PTSD, is 
related to her service or service-connected right shoulder 
disability, a remand for another VA examination and opinion 
is necessary to comply with the January 2009 remand 
instructions.  In this regard, the examiner on remand should 
specifically reconcile the opinion with the March 1995 
private opinion, May 2009 VA opinion, and any other opinions 
of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
her claim for service connection for an 
acquired psychiatric disability on direct, 
presumptive, and secondary basis.

2.  Prior to scheduling a VA examination, 
identify for the examiner any stressor or 
stressors that are established by the 
record.  If no stressors are established 
by the record, that should be so stated.

3.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
March 1995 private and May 2009 VA 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:
        
(a)  Diagnose all current psychiatric 
disabilities.  Provide a full multi-axial 
diagnosis and specifically state whether 
or not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV and 
specify upon what verified in-service 
stressor the diagnosis is based from the 
Veteran's service.  If the diagnosis is 
based on a non-service stressor or an 
unverified stressor, the examiner should 
so state.

(b)  The examiner must opine as to 
whether the evidence indicates that the 
claimed in-service sexual assault 
occurred and if so, should discuss the 
rationale for that opinion and the 
supporting factors for coming to that 
conclusion.

(c)  Is there clear and unmistakable 
evidence that any psychiatric 
disability pre-existed the Veteran's 
service beginning February 1976?

(d)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting psychiatric disability 
underwent a permanent increase in 
severity during or as a result of her 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(e)  Is it as likely as not (50 percent 
or more probability) that any psychiatric 
disability, to include PTSD, was incurred 
in or aggravated by the Veteran's 
service, or was present during her 
service in February 1976, including the 
June 1975 examination that reflects 
complaints of frequent trouble sleeping, 
depression, excessive worry, and nervous 
trouble, and a psychiatric examination 
that revealed "some immaturity?"  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-service 
injury and relied on lack of evidence in 
service medical records to provide 
negative opinion).

(f)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disability, including PTSD, 
is proximately due to or the result of 
the service-connected right shoulder 
disability?

(h)  Is it as likely as not (50 percent probability 
or more) that any psychiatric disability, including 
PTSD, has been aggravated by the Veteran's service-
connected right shoulder disability?

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

